DETAILED ACTION
This action is responsive to the following communication: the response filed on 12/13/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-9 are cancelled; 10-22 are pending.

Allowable Subject Matter
Claim(s) 10-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 10 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein a voltage level of the first step pattern used in two or more program loops of the plurality of first program loops before the predetermined program loop increases based on the constant offset, and wherein a level variance between a first program voltage of the plurality of first program voltages applied to the first selected word line in the predetermined program loop and a second program voltage of the plurality of first program voltages applied to the first selected word line in the immediately previous program loop of the predetermined program loop is different from a level variance between the first program voltage and a third program voltage of the plurality of first program voltages applied to the first selected word line in the next program loop of the predetermined program loop.
With respect to independent claim 18 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely control a voltage level of a first step pattern of program voltages used in two or more program loops of the plurality of first program loops before the predetermined program loop to increase based on a constant offset, and control a level variance between a first program voltage of the plurality of first program voltages applied to the first selected word line in the predetermined program loop and a second program voltage of the plurality of first program voltages applied to the first selected word line in the immediately previous program loop of the predetermined program loop being different from a level variance between the first program voltage and a third program voltage of the plurality of first program voltages applied to the first selected word line in the next program loop of the predetermined program loop.
The allowable claims are supported in at least fig. 14A of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824